NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   JOSE DENIZ-RODRIGUEZ, Petitioner.

                         No. 1 CA-CR 13-0512 PRPC
                              FILED 2-12-2015


    Petition for Review from the Superior Court in Coconino County
                        No. 1 CA-CR 2012-00164
                  The Honorable Mark R. Moran, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Coconino County Attorney’s Office, Flagstaff
By Stacy Krueger
Counsel for Respondent

Jose Deniz-Rodriguez, Tucson
Petitioner



                       MEMORANDUM DECISION


Presiding Judge Margaret H. Downie, Judge Patricia K. Norris, and Judge
Randall M. Howe delivered the decision of the Court.
                        STATE v. DENIZ-RODRIGUEZ
                            Decision of the Court

PER CURIAM:

¶1            Jose Deniz-Rodriguez petitions for review of the trial court’s
summary dismissal of his petition for post-conviction relief filed pursuant
to Rule 32, Ariz. R. Crim. P. We have considered his petition and, for the
reasons stated, grant review but deny relief.

                                BACKGROUND

¶2            Deniz-Rodriguez was indicted on one count of first degree
burglary, two counts of aggravated assault, two counts of criminal damage,
and one count of threatening or intimidating. Deniz-Rodriguez pled guilty
to one count of aggravated assault, a class 3 felony and dangerous offense,
in exchange for dismissal of the other charges. Pursuant to the plea
agreement, the trial court sentenced Deniz-Rodriguez to an aggravated
twelve-year term of imprisonment with credit for 534 days of presentence
incarceration.

¶3             Deniz-Rodriguez filed a timely notice of post-conviction
relief, and appointed counsel filed a notice stating she had investigated the
case but had found no claims to raise. Deniz-Rodriguez thereafter filed a
pro se petition for post-conviction relief in which he argued that his guilty
plea should be set aside for lack of a factual basis. The trial court summarily
dismissed the petition based on a finding that an adequate factual basis had
been provided at the change of plea hearing.

                                 DISCUSSION

¶4            Deniz-Rodriguez contends the trial court erred in denying
relief because the factual basis for his guilty plea was inadequate in that he
never admitted to the specific elements of the offense. We review the
summary dismissal of a petition for post-conviction relief for an abuse of
discretion. State v. Bennett, 213 Ariz. 562, 566 ¶ 17, 146 P.3d 63, 67 (2006).

¶5              Contrary to Deniz-Rodriguez’s contention, there is no
requirement that a defendant expressly admit to the elements of the offense.
Rather, a guilty plea may be properly accepted even though the defendant
does not admit to having committed the offense, “as long as the trial court
is careful to ascertain that there is a factual basis for the plea.” State v. Dixon,
111 Ariz. 92, 94, 523 P.2d 789, 791 (1974). Here, defense counsel, without
objection, stated the factual basis for the guilty plea at the change of plea
hearing as follows: “Mr. Deniz-Rodriguez recklessly discharged a shotgun,
which struck and severely injured [the victim].” Defense counsel’s
statement encompasses all the elements for the offense of reckless


                                         2
                      STATE v. DENIZ-RODRIGUEZ
                          Decision of the Court

aggravated assault to which Deniz-Rodriguez pled guilty. See Ariz. Rev.
Stat. §§ 13-1203(A)(1), -1204(A)(2). The factual basis provided by defense
counsel was further supported by the presentence report, which was filed
without objection and detailed the circumstances under which Deniz-
Rodriguez recklessly shot the victim. See State v. Sodders, 130 Ariz. 23, 25,
633 P.2d 432, 434 (App. 1981) (holding court may consider the extended
record, including presentence report, in determining whether sufficient
factual basis exists for guilty plea). Accordingly, the trial court did not
abuse its discretion in ruling that Deniz-Rodriguez failed to state a colorable
claim for relief.

                              CONCLUSION

¶6            For the foregoing reasons, we grant review but deny relief.




                                   :ama




                                      3